EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John H. Thomas on 2/18/2022.
The application has been amended as follows: 
The Specification: 
Please replace the second full paragraph on page 5 of the specification with the following amended paragraph: 
	The fiberboard layer is typically formed using laminated kraft paper having a total laminated thickness of about 1/32nd to 1/4th of an inch, or alternatively about 1/16th to 3/32nd of an inch.  In one example of a commercially available Barricade Thermo-Brace fiberboard, the fiberboard is a multi-ply of kraft paper and moisture barrier layers with a total thickness of about 1/8th on an inch and has a weight of 265 – 380 lbs. per MSF, or alternatively, 275 – 350 lbs. per MSF.  This thickness of the structural layer is significant for practical reasons.  When laminated to a one inch foam board, the resulting sheathing can be installed with nails or staples or similar tools.  This is compared with an oriented strand board (OSB) structural layer in other products that is commercially relatively more thick at about 3/8 of an inch at least.  A laminated OSB on a one inch foam board product, therefore, cannot be installed with regular staples.  Instead, the OSB on foam boards require use of nails or screws to attach to wall studs and are 

The claims: 

1.  (Currently amended)  A composite, structural, insulated board for use in building construction, comprising:
	a multi-layered board construction comprising a core layer, a structural layer on one side of the core layer, and a facer layer on the opposite side of the core layer from the structural layer;
	wherein the core layer is comprised of graphite-infused polystyrene foam, wherein the foam is comprised of closed cells, and wherein the core layer has first and second core surfaces on opposite sides of the core layer respectively;
	wherein the structural layer has an inside layer and an outside layer, and the inside layer of the structural layer is laminated to the first side of the core layer, the structural layer having at least one ply of a first water resistant barrier layer adjacent a water resistant fiber board layer, wherein the fiber board layer comprises a laminate of a plurality of paperboard layers, wherein the farthest outside layer of the structural layer, on the other side of the structural layer from the core layer, is the first water resistant barrier layer,  and further wherein the thickness of the structural layer is between about 1/32nd to 1/4th of an inch and has a weight of 265 - 380 lbs. per MSF;
	wherein the facer layer is laminated to the second side of the core layer, wherein the facer layer has a second water resistant barrier layer as an outermost layer of the facer layer;
wherein the first water resistant barrier layer is formed of a polyolefin, 
wherein the second water resistant barrier layer is formed of a polyolefin,
and wherein the first and second water resistant barrier layers are formed of a housewrap material which is a microporous, monolithic or microperforated coating applied to a substrate. 

2.  (Original) A composite, structural, insulated board for use in building construction as described in claim 1,
	wherein density of the foam in the foam core layer is from about 0.5 to 2 lbs/cubic foot.

3.  (Original) A composite, structural, insulated board for use in building construction as described in claim 1,
	wherein density of the foam in the foam core layer is from about 0.9 to 1.5 lbs/cubic foot.

4.  (Original) A composite, structural, insulated board for use in building construction as described in claim 1,
	wherein density of the foam in the foam core layer is about 1 lb/cubic foot.

5.  (Cancelled)

6.  (Original) A composite, structural, insulated board for use in building construction as described in claim 1,
	wherein the core layer thickness is about 3/8th to 6 inches.

7.  (Original) A composite, structural, insulated board for use in building construction as described in claim 1,


8.  (Cancelled) 

9.  (Original) A composite, structural, insulated board for use in building construction as described in claim 1,
	wherein the water resistant fiber board layer is formed of kraft paper.

10.  (Original) A composite, structural, insulated board for use in building construction as described in claim 1,
	wherein the structural layer has a plurality of plies of water resistant barrier layers and water resistant fiber board layers.

11.  (Cancelled) 

12.  (Original) A composite, structural, insulated board for use in building construction as described in claim 1,
	wherein the facer layer is a breathable reflective/metallized polyolefin film.

13.  (Previously presented)  A composite, structural, insulated board for use in building construction as described in claim 1,
	wherein the structural layer has a weight of 275 – 350 lbs. per MSF.


	wherein the facer layer is a coated, water vapor permeable polyethylene layer.

15.  (Cancelled)  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The information sheets and brochures of the Barricade Building products provided by Applicant in the response of 1/5/2022 have shown that the Thermo-Brace fiberboard has a weight of 265 – 380 lbs. per MSF, or alternatively, 275 – 350 lbs. per MSF.  As such, said amendments to the specification are entered because they do not introduce new matter.   
Of the references of record, the most pertinent are: 
US 2009/0113831 to DeWildt et al. (hereinafter “DeWildt”),  
US 6,414,041 to Gluck (hereinafter “Gluck”), and
US 2006/0040091 to Bletsos et al. (hereinafter “Bletsos”).   
DeWildt discloses a structural insulation sheathing (SIS) material comprising a structural member 11, an insulation member 12 and a non-structural facer sheet 14 such that the insulation member is disposed between the structural member and the non-structural facer sheet (paragraph 28 and figure 1). 
The structural member comprises a laminate of four layers of paperboard adhered to each other by an adhesive and said laminate sandwiched between an outer 
DeWildt discloses that the SIS material meets criterial to be classed as a weather resistant barrier without the need for a house wrap material which is known to increase a cost of insulation (paragraphs 2 and 4).  Hence, DeWildt teaches away from the SIS material comprising the house wrap material.  
Further, DeWildt teaches that expanded polystyrene does not have adequate R -value and structural strength to meet Acceptance Criterial for Racking Shear-Evaluation of Proprietary Sheathing Materials Used as Braced Wall Panels (paragraph 5).  In other words, DeWildt teaches away from the SIS material comprising expanded polystyrene as an insulation material.   
Gluck discloses graphite infused polystyrene foam obtained by incorporating graphite particles in an amount of 0.1 to 25% by weight with a particle size of more than 50 microns into a melt of polystyrene and blowing agent (column 2, lines 40-45).  The expandable polystyrene beads comprising graphite particles are expanded and fused to each other to give molded polystyrene foam with a density of from 5 to 80 g/l or 0.31 to 5 pcf (column 2, lines 40-60).  
Bletsos discloses a metallized composite sheet comprising a moisture vapor permeable sheet layer, a metal coating on the moisture vapor permeable sheet layer, 2/24hr.  The metallized composite sheet has high moisture vapor permeability and good thermal barrier property.  The metallized composite sheet also provides a high barrier to intrusion by liquid water (paragraph 30).  
DeWildt teaches away from the SIS material comprising the insulation material made of expanded polystyrene; and the first and second water barrier layers formed of a house wrap material.  Accordingly, the disclosures of DeWildt and Gluck are not compatible and the skilled person would not apply the teachings of Gluck to DeWildt.  Similarly, DeWildt and Bletsos are not combinable and the skilled person would not apply the teachings of Bletsos to DeWildt.  
 Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a composite, structural, insulated board with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788